                   Case 19-11595-LSS             Doc 265        Filed 09/19/19         Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                           )
    In re:                                                                 )     Chapter 11
                                                                           )
    BLACKHAWK MINING LLC, et al.,1                                         )     Case No. 19-11595 (LSS)
                                                                           )
                             Debtors.                                      )     (Jointly Administered)
                                                                           )

                        NOTICE OF AGENDA ON MATTERS SCHEDULED FOR
                        HEARING ON SEPTEMBER 23, 2019 AT 9:45 A.M. (ET)2

I.           MATTER GOING FORWARD:

             1.    Debtors’ Motion for Entry of an Order Authorizing the Debtors to Enter into a New
                   Premium Financing Agreement with First Insurance Funding, and (II) Granting Related
                   Relief [Docket No. 261 – filed September 17, 2019]

                   Response/Objection Deadline:                 September 23, 2019 at 9:45 a.m. (ET) (At the
                                                                hearing)

                   Responses/Objections Received:               None to date.

                   Related Documents:

                   i.      Order Shortening the Notice Periods with Respect to Debtors’ Motion for Entry of
                           an Order Authorizing the Debtors to Enter into a New Premium Financing
                           Agreement with First Insurance Funding, and (II) Granting Related Relief [Docket
                           No. 263 – entered September 18, 2019]

1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number
include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land and Resources, LLC (7839);
Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue Diamond Mining, LLC (3488); Eagle Shield,
LLC (6721); FCDC Coal, Inc. (6188); Guyandotte Mining, LLC (4882); Hampden Coal, LLC (8241); Kanawha Eagle Mining,
LLC (0586); Logan & Kanawha, LLC (3178); Panther Creek Mining, LLC (0627); Pine Branch Land, LLC (9661); Pine Branch
Mining, LLC (9681); Pine Branch Resources, LLC (9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874);
Spruce Pine Land Company (2254); Spurlock Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC
(6112). The location of the Debtors’ service address in these chapter 11 cases is 3228 Summit Square Place, Suite 180,
Lexington, Kentucky 40509.

2
         The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy Court for
the District of Delware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801. Any person who
wishes to appear telephonically at the September 23, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior
to the hearing to register his/her telephonic appearance in accordance with The Instructions for Telephonic Appearances
Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings referenced herein are available online free
of charge at the following address: https://cases.primeclerk.com/blackhawkmining.


IMPAC 6410631v.1
                   Case 19-11595-LSS       Doc 265      Filed 09/19/19    Page 2 of 2



                   ii.    Notice of Hearing Regarding Debtors’ Motion for Entry of an Order Authorizing
                          the Debtors to Enter into a New Premium Financing Agreement with First
                          Insurance Funding, and (II) Granting Related Relief [Docket No. 264 – filed
                          September 18, 2019]

                   Status: The hearing on this matter is going forward.

Dated: September 18, 2019                            /s/ L. Katherine Good
       Wilmington, Delaware                          Christopher M. Samis (DE 4909)
                                                     L. Katherine Good (DE 5101)
                                                     POTTER ANDERSON & CORROON LLP
                                                     1313 North Market Street, 6th Floor
                                                     P.O. Box 951
                                                     Wilmington, Delaware 19801-6108
                                                     Telephone: (302) 984-6000
                                                     Facsimile: (302) 658-1192
                                                     Email: csamis@potteranderson.com
                                                              kgood@potteranderson.com

                                                     - and -

                                                     James H.M. Sprayregen, P.C.
                                                     Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                                     Joseph M. Graham (admitted pro hac vice)
                                                     KIRKLAND & ELLIS LLP
                                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                                     300 North LaSalle
                                                     Chicago, Illinois 60654
                                                     Telephone: (312) 862-2000
                                                     Facsimile: (312) 862-2200
                                                     Email: james.sprayregen@kirkland.com
                                                            ross.kwasteniet@kirkland.com
                                                            joe.graham@kirkland.com
                                                     - and -
                                                     Stephen E. Hessler, P.C. (admitted pro hac vice)
                                                     KIRKLAND & ELLIS LLP
                                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                                     601 Lexington Avenue
                                                     New York, New York 10022
                                                     Telephone: (212) 446-4800
                                                     Facsimile: (212) 446-4900
                                                     Email: stephen.hessler@kirkland.com

                                                     Counsel to the Debtors and Debtors in Possession


                                                        2

IMPAC 6410631v.1
